         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JUDITH ALCOCER,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:15CV-094

                  BULLOCH COUNTY SHERIFF'S OFFICE,
                  et. al.


                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with this Court's order dated May 21, 2019 and September 29, 2017 granting in

                      part the Defendant's Motion for Summary Judgment. Judgment is hereby entered in favor of

                      defendants, Bulloch County Sheriff's Office, Randal Norman, Sheriff Lynn Anderson, Captain John

                      Staten, Captain Jason Kearney, and Kent Munsey.




            May 21, 2019                                                        Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
